Dismissed and Memorandum Opinion filed March 5, 2013.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00636-CV

         ALANDUS WEAVER AND JOYCE WEAVER, Appellants
                                        V.

            SIGNAD OUTDOOR AND SIGNAD LTD., Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2011-07334

                 MEMORANDUM                     OPINION


      This is an appeal from a judgment signed April 10, 2012. The clerk’s record
was filed August 27, 2012. No reporter’s record was filed. No brief was filed.

      On January 8, 2013, this court issued an order stating that unless appellants
submitted a brief, together with a motion reasonably explaining why the brief was
late, on or before February 7, 2013, the court would dismiss the appeal for want of
prosecution. See Tex. R. App. P. 42.3(b).
      Appellants filed no response. Accordingly, the appeal is ordered dismissed.



                                      PER CURIAM


Panel consists of Justices Frost, Brown, and Busby.




                                        2